DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 9, 10, 11, 12, 15-17, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Follmer (US 20080258890 A1) was the closest prior art to teach similarities to determining the position of the vehicle and determining whether it has stopped. However, the prior art lacks the teachings for the remote control instructions means and the communication module is configured to determine to switch the starting state of the vehicle in response to the starting state control command, when judging that the power of the vehicle is off based on the vehicle information, judging that the vehicle is stopped based on the vehicle information, and judging that the vehicle is not stopped on a public road based on the vehicle information or the position information; or when judging that power of the vehicle is off based on the vehicle information, judging that the vehicle is stopped based on the vehicle information, and judging that the vehicle is stopped at a predetermined parking area based on the position information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689